Case 2:18-cv-03716-DRH-AKT Document 10 Filed 01/19/21 Page 1 of 7 PageID #: 95



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
TRUSTEES OF THE NORTHEAST CARPENTERS
HEALTH, PENSION, ANNUITY, APPRENTICESHIP,
and LABOR-MANAGEMENT COOPERATION                                     MEMORANDUM & ORDER
FUNDS,                                                               18-CV-3716 (DRH)

                                   Petitioners,

        -against-


EXTERIOR ERECTING SERVICES, INC.,

                                    Respondent.
-------------------------------------------------------------------X

APPEARANCES:

For Petitioners:
Virginia & Ambinder LLP
40 Broad Street, 7th Floor
New York, NY 10004
By:    Nicole Marimon, Esq.

For Respondent: No Appearance


HURLEY, Senior District Judge:

        Petitioners, Trustees of the Northeast Carpenters Health, Pension, Annuity,

Apprenticeship, and Labor Management Cooperation Funds (the “Funds” or “Petitioners”)

commenced this proceeding on June 27, 2018 to confirm and enforce an Arbitrator’s Award

rendered on January 25, 2018, against respondent Exterior Erecting Services, Inc.

(“Respondent”) pursuant to a collective bargaining agreement. For the reasons that follow, the

petition is granted.




                                                  Page 1 of 7
Case 2:18-cv-03716-DRH-AKT Document 10 Filed 01/19/21 Page 2 of 7 PageID #: 96



                                         BACKGROUND

       The following facts are taken from the Petition and exhibits thereto and presumed true as

no response to the petition has been filed and the time in which to do so has expired.

       Respondent is a member of the Association of Wall-Ceiling & Carpentry Industries of

New York, Inc. (“Association”) and as a member agreed to be bound by the collective

bargaining agreements entered into between the Association and the Northeast Council of

Carpenters United Brotherhood of Carpenters and Joiners of America (the “Union”) for the

period covering July 1, 2011 through April 30, 2019 (the “CBAs”). The CBAs require

Respondent to make contributions to the Funds for all work within the trade and geographical

jurisdiction of the Union. The CBA further provides that “[t]he Employer shall be bound by and

shall comply with the agreements, declarations of trust, plans and/or regulations of the fringe

benefit funds and the labor management cooperation committees . . . .” The Trustees of the

Funds established a Joint Policy for the Collection of Delinquent Contributions (“Collection

Policy”). The Collection Policy requires an employer to submit to a payroll audit upon request

by the Funds. It further provides that “the Board of Trustees or Fund director shall have

discretion in determining which employers will be audited each year.” Pursuant to the Collection

Policy, interest on delinquent contributions is to be calculated at the rate of 0.75% per month and

“[l]iquidated damages shall be calculated from the Due Date and shall become due and owing if

suit is commenced and/or arbitration is demanded. The amount of liquidated damages shall be

20% of the delinquent Contributions.” The Collection Policy further provides that, in the event

an employer fails to remit contributions to the Funds, the matter shall be sent to arbitration

before the Funds’ designated arbitrator and that the employer shall be liable for all costs incurred

in collecting delinquent contributions, including, without limitation, audit costs and arbitration

fees. (Pet. ¶¶ 13, 16-17.)

                                            Page 2 of 7
Case 2:18-cv-03716-DRH-AKT Document 10 Filed 01/19/21 Page 3 of 7 PageID #: 97



           Pursuant to the Collection Policy, Petitioners conducted an audit of Respondent covering

the period January 1, 2014 through March 31, 2017 in order to determine whether Respondent

had complied with tis obligation under the CBAs. The auditor determined that Respondent failed

to remit contributions in the amount of $25,851.71. Petitioners then initiated arbitration before

the designated arbitrator, J.J. Pierson, and mailed a Notice of Intent to Arbitrate Delinquency to

Respondent by certified mail. (Pet. ¶¶ 14-15, 18.)

           Thereafter, the arbitrator held a hearing and rendered a written award, dated January 25,

2018, (the “Award”) finding Respondent in violation of the terms of the CBAs and ordering

Respondent to pay the Funds the sum of $42,974.99, consisting of a deficiency of $25,851.71,

interest of $3,640.44, liquidated damages of $5,170.34, audit costs of $6,662.50, attorneys’ fees

of $900, and the arbitrator’s fees of $750 pursuant to the CBAs. (Pet. ¶ 201; Ex. F to Pet.)

           Respondent has failed to abide by the Award, and it has not been vacated or modified and

no application for such relief is currently pending. This petition is timely, as it was filed within

the one-year statute of limitations applicable to a petition to confirm an arbitrator’s award. (Pet. ¶

21-23.)

                                                    DISCUSSION


I.         Confirmation of the Arbitration Award - General Legal Principles

           “Section 301 of the Labor Management Relations Act (LMRA), 29 U.S.C. § 185 . . .,

provides federal courts with jurisdiction over petitions brought to confirm labor arbitration

awards.” Local 802, Associated Musicians of Greater N.Y. v. Parker Meridien Hotel, 145 F.3d

85, 88 (2d Cir. 1998). Courts treat a petition to confirm an arbitration award as akin to a motion

for summary judgment. See Hall St. Assocs., L.L.C. v. Mattel, Inc., 552 U.S. 576, 582, 128 S. Ct.



1
    The Court notes that the Petition erroneously states the date of the arbitration award as June 25, 2017.
                                                       Page 3 of 7
Case 2:18-cv-03716-DRH-AKT Document 10 Filed 01/19/21 Page 4 of 7 PageID #: 98



1396, 170 L. Ed. 2d 254 (2008); D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 107-08 (2d Cir.

2006). A movant is entitled to summary judgment when it “shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a).

       Confirmation of an arbitration award is ‘a summary proceeding that merely makes what

is already a final arbitration award a judgment of the court[.]’ ” D.H. Blair, 462 F.3d at 110

(quoting Florasynth, Inc. v. Pickholz, 750 F.2d 171, 176 (2d Cir. 1984)). As such, “judicial

review of an arbitration award is narrowly limited.” Barbier v. Shearson Lehman Hutton Inc.,

948 F.2d 117, 120 (2d Cir. 1991). The district court’s role is to ensure that the arbitrator “acted

within the scope of the authority granted him by the parties” and that there is “at least a ‘barely

colorable justification for the outcome reached.’ ” Trs. of the N.Y.C. Dist. Council of Carpenters

Pension Fund v. Interior Cinema Inc., 2015 WL 6459261, at *4 (S.D.N.Y. Oct. 23, 2015)

(quoting Landy Michaels Realty Corp. v. Local 32 B–32J, Serv. Emps. Int'l Union, 954 F.2d 794,

797 (2d Cir. 1992)). "[A] court must confirm an arbitration award as long as it 'draws its essence

from the collective bargaining agreement and is not the arbitrator's own brand of industrial

justice.'" Trs. of Empire State Carpenters Annuity, Apprenticeship, Labor-Mgmt. Cooperation,

Pension and Welfare Funds v. Baroco Contracting Corp., 2016 WL 2893239, at *3 (E.D.N.Y.

Apr. 19, 2016) (quoting Trs. Of Empire State Carpenters Annuity, Apprenticeship, Labor-Mgmt.

Cooperation, Pension & Welfare Funds v. Fourmen Constr., Inc., 2016 WL 146245, at *2

(E.D.N.Y. Jan. 13, 2016)).

II.    The Award is Confirmed

       A.        Liability

       Here, the documentation before this Court establishes that Respondent was bound by the

CBA and Collection Policy during the relevant time period, that the Funds complied with the

                                            Page 4 of 7
Case 2:18-cv-03716-DRH-AKT Document 10 Filed 01/19/21 Page 5 of 7 PageID #: 99



collection policy, and that the dispute was submitted to arbitration with due notice to the

Respondent. Furthermore, the arbitrator reasonably determined that Respondent failed to remit

said contributions to the Funds.



        B.     Damages

        In his award, the arbitrator ordered Respondent to pay the Funds the sum of $42,974.99,

consisting of a deficiency of $25,851.71, interest of $3,640.44, liquidated damages of $5,170.34,

audit costs of $6,662.50, attorneys’ fees of $900, and the arbitrator’s fees of $750 pursuant to the

CBAs.

        As the Arbitrator granted these sums in accordance with the CBA and Collection Policy,

he has provided far more than a “barely colorable justification.” See Marine Pollution Serv., Inc.

v. Local 282, 857 F.2d 91, 94 (2d Cir. 2013).

        C.     Interest

        Under ERISA, “interest on unpaid contributions shall be determined by using the rate

provided under the plan, or, if none, the rate prescribed under section 6621 of Title 26.” 29

U.S.C. § 1332(g)(2). Moreover, when interest is accruing during the pendency of the action and

it is explicitly requested in the complaint, such interest will be awarded. Ames v. STAT Fire

Suppression, Inc., 227 F.R.D. 361, 362 (E.D.N.Y.2005). Pursuant to the Collection Policy,

interest on delinquent contributions is to be calculated at the rate of 0.75% per month, and such

an amount was explicitly sought in the petition. Accordingly, Respondent will be ordered to pay

interest on the delinquent contributions of 0.75% per month, from the date of the arbitration

award (June 25, 2017) to the date of judgment.




                                            Page 5 of 7
Case 2:18-cv-03716-DRH-AKT Document 10 Filed 01/19/21 Page 6 of 7 PageID #: 100



        D.      Attorney’s Fees and Costs

        Courts in this district have observed that “courts have routinely awarded attorney’s fees

 in cases where a party merely refuses to abide by an arbitrator’s award without challenging or

 seeking to vacate it through a motion to the court.” Trustees of New York Dist. Council of

 Carpenters Pension Fund v. All. Workroom Corp., 2013 WL 6498165, at *6 (S.D.N.Y. Dec. 11,

 2013) (internal quotations marks omitted). Reasonable attorney’s fees are calculated according to

 the lodestar method, which requires multiplying the number of hours reasonably expended by a

 reasonable hourly rate. See McDonald v. Pension Plan of the NYSA–ILA Pension Trust Fund,

 450 F.3d 91, 96 (2d Cir. 2006) (per curiam).

        In support of the petitioners’ claim for attorney’s fees arising out of this petition, the

 petitioners’ counsel submitted a summary of tasks completed and time billed, totaling 0.9 hours

 of work. (Pet. Ex. G.) The petitioners’ counsel billed $225 per hour (Id. at ¶ 26-29.) This rate are

 reasonable given the prevailing rates in this district. See generally Trustees of New York Dist.

 Council of Carpenters Pension Fund v. Concrete Brothers Construction LLC, 2020 WL 3578200

 (S.D.N.Y. July 1, 2020) (finding rates of $350 for a partner at Virginia & Ambinder, LLP and

 $120.00 for its legal assistants to be reasonable). Because the rates billed and time expended on

 this action by the petitioners’ counsel are reasonable, the Court grants the Petitioners’ request for

 $202.50 in attorney’s fees.

        Court costs for court filing fees and service fees are routinely permitted. See New York

 City & Vicinity Dist. Council of Carpenters v. Plaza Constr. Grp., Inc., 2016 WL 3951187, at *2

 (S.D.N.Y. July 19, 2016) (collecting cases). While the Court can confirm the payment of the

 $400.00 filing fees from its own records, Petitioners have not submitted any support for the

 additional $75.00 sought. Accordingly, the Court award $400.00 in costs.



                                              Page 6 of 7
Case 2:18-cv-03716-DRH-AKT Document 10 Filed 01/19/21 Page 7 of 7 PageID #: 101



        E.      Post-judgment Interest

        The petitioners are also entitled to post-judgment interest on the full amount of the

 judgment at the rate provided under 28 U.S.C. § 1961(a). See Lewis v. Whelan, 99 F.3d 542, 545

 (2d Cir. 1996) (“The award of post-judgment interest is mandatory on awards in civil cases as of

 the date judgment is entered.”) (citing 28 U.S.C. § 1961(a)).

                                         CONCLUSION

        The petition to confirm the arbitration award is granted and Petitioners are awarded the

 amount of $42,974.99 (consisting of a deficiency of $25,851.71, interest of $3,640.44, liquidated

 damages of $5,170.34, audit costs of $6,662.50, attorneys’ fees of $900, and the arbitrator’s fees

 of $750). Petitioners are further awarded interest on the delinquent contributions of 0.75% per

 month, from the date of the arbitration award (January 25, 2018) to the date of judgment,

 attorneys’ fees in the amount of $202.50, costs in the amount of $400.00, and post judgment

 interest pursuant to 28 U.S.C. § 1961. The Clerk of Court is directed to enter judgment

 accordingly and to close this case.

 SO ORDERED.

 Dated: Central Islip, New York                s/ Denis R. Hurley
        January 19, 2020                      Denis R. Hurley
                                              United States District Judge




                                            Page 7 of 7
